Case: 21-10082     Document: 00516310854          Page: 1    Date Filed: 05/09/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                     May 9, 2022
                                   No. 21-10082
                                                                   Lyle W. Cayce
                                                                        Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Juan Samuel Rodriguez-Huitron,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 1:20-CR-41-1


   Before Willett, Engelhardt, and Wilson, Circuit Judges.
   Per Curiam:*
          Juan Samuel Rodriguez-Huitron pleaded guilty to illegal reentry after
   removal in violation of 8 U.S.C. § 1326. On appeal, Rodriguez-Huitron
   argues he was erroneously convicted and sentenced under § 1326(b)(2)—
   rather than § 1326(b)(1), which imposes a lower cap on imprisonment—
   because his aggravated assault conviction was not an “aggravated felony.”


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10082         Document: 00516310854                Page: 2       Date Filed: 05/09/2022




                                           No. 21-10082


           The standard of review is well settled. Rodriguez-Huitron forfeited
   this issue and must thus “demonstrate (1) an error, (2) that is clear or
   obvious, and (3) that affects his substantial rights.” United States v. Rojas-
   Luna, 522 F.3d 502, 504 (5th Cir. 2008) (addressing plain error); see also
   United States v. Gonzalez-Terrazas, 529 F.3d 293, 298 (5th Cir. 2008) (noting
   an error may be plain based on decisions that post-date sentencing). Only
   once these conditions are met may we then “exercise discretion to correct
   the error, . . . if (4) th[at] error seriously affects the fairness, integrity, or
   public reputation of judicial proceedings.” Rojas-Luna, 522 F.3d at 504
   (internal quotation marks and citation omitted).
           This analysis need not detain us long. A conviction for aggravated
   assault in Texas no longer qualifies as an “aggravated felony” under 8 U.S.C.
   § 1326(b)(2),1 Gomez Gomez, 23 F.4th at 577, and our plain-error analysis
   requires only “that an error be ‘plain’ at the time of appellate consideration,”
   Henderson v. United States, 568 U.S. 266, 279 (2013) (quoting Johnson v.
   United States, 520 U.S. 461, 468 (1997)). There is no question the district
   court obviously erred.
           Yet no remand is warranted. By his own admission, Rodriguez-
   Huitron seeks a limited remand to determine whether additional relief (i.e.,
   vacatur) is appropriate. But the tail cannot wag the dog. See, e.g., United
   States v. Trujillo, 4 F.4th 287, 291 (5th Cir. 2021) (declining remand to
   explore the possibility of prejudice). The standard of review requires that
   Rodriguez-Huitron justify the requested relief. He fails.



           1
             Though Rodriguez-Huitron originally conceded our precedent foreclosed this
   argument, the legal landscape has since changed. See United States v. Gomez Gomez, 23
   F.4th 575, 577 (5th Cir. 2022), rev’g 917 F.3d 332, 333 (5th Cir. 2019), cert. granted, judgment
   vacated sub nom. Gomez v. United States, 141 S. Ct. 2779 (2021). See generally Borden v.
   United States, 141 S. Ct. 1817, 1821–25 (2021).




                                                  2
Case: 21-10082        Document: 00516310854              Page: 3       Date Filed: 05/09/2022




                                          No. 21-10082


           Three points reveal the aggravated-felony classification does not
   affect Rodriguez-Huitron’s substantial rights. First, this flawed heading
   played no role in calculating Rodriguez-Huitron’s Guidelines range.2
   Second, the adjudged sentence was below the cap set by § 1326(b)(1)—the
   correct statutory provision. See, e.g., Gomez Gomez, 23 F.4th at 578 n.4 (same
   situation). Third, Rodriguez-Huitron does not claim that any adverse
   immigration consequences flow from his status as an aggravated felon under
   § 1326(b)(2).3 Cf., e.g., Trujillo, 4 F.4th at 291 (highlighting collateral
   immigration consequences             where conviction and sentence under
   § 1326(b)(2) was the only “aggravated felony”).
           Even were we to assume prejudice, Rodriguez-Huitron also fails to
   prove the error seriously affects the fairness, integrity, or public reputation
   of his proceedings. This is outcome dispositive. See, e.g., United States v.
   Mondragon-Santiago, 564 F.3d 357, 369 (5th Cir. 2009); see also, e.g., United
   States v. Ramos-Bonilla, 558 F. App’x 440, 442 (5th Cir. 2014) (per curiam).
           We nonetheless exercise our discretion and REFORM the district
   court’s judgment to reflect a conviction and sentence under § 1326(b)(1), see,
   e.g., United States v. Hermoso, 484 F. App’x 970, 973 (5th Cir. 2012) (per
   curiam) (applying 28 U.S.C. § 2106), and AFFIRM the modified judgment.


           2
             Any points attributable to the aggravated assault conviction resulted from the
   term of imprisonment, not whether that conviction constituted an “aggravated felony.”
   See generally U.S.S.G. §§ 2L1.2(b)(2)(B) (eight-point supplement for pre-deportation
   conduct that resulted in a qualifying sentence), 4A1.1 (three-point supplement for
   qualifying sentences). Furthermore, even if this were not the case, the district court
   disclaimed reliance on the Guidelines. Cf., e.g., Molina-Martinez v. United States, 578 U.S.
   189, 200 (2016) (disclaiming prejudice on facts like this).
           3
              Nor could he claim as much. Rodriguez-Huitron was convicted of indecency with
   a child by sexual contact—another aggravated felony, United States v. Najera-Najera, 519
   F.3d 509, 511–12 (5th Cir. 2008)—after his deportation. This alone makes him permanently
   ineligible for admission to the United States. See 8 U.S.C. § 1182(a)(9)(A).




                                                3